Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/334,442, filed on 03/19/2022.
Claim Objections
Claim 21 and the claims depending therefrom are objected to because of the following informalities:  
	Claim 21 line 21 “a vent housing a base” should be corrected to “a vent housing comprising a base” for the sake of clarity.  
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, 15, and 19-30  of U.S. Patent No. 11,420,008 to Dantanarayana (hereinafter “Dantanarayana”) in view of US6584977B1 to Serowski (hereinafter “Serowski”), US20140261427A1 to Foote (hereinafter “Foote”) and US20150114504A1 to Cecka et al. (hereinafter “Cecka”). 
Regarding claim 21, Dantanarayana discloses a patient interface (claim 1); a plenum chamber (claim 1); a seal-forming structure (claim 1); a positioning and stabilizing structure (claim 1); a vent system providing a vent flow of gas to discharge gas exhaled by the patient from a pressurized volume, the vent flow being continuous during the respiratory therapy (claim 1); a vent housing comprising a base having at least one first orifice extending through the base to allow gas to be discharged to atmosphere from the pressurized volume (claim 1); at least one second orifice to allow gas to be discharged to atmosphere from the pressurized volume (claim 1); and a membrane positioned adjacent to the base (claim 1); wherein the pressurized volume is in fluid communication with atmosphere through the at least one first orifice and the at least one second orifice throughout a therapeutic pressure range (claim 1); wherein the vent housing comprises an outer wall and an inner wall, the inner wall defining an inlet for the therapy flow of gas, and wherein the base is positioned between the outer wall and the inner wall (claim 2).
	Dantanarayana does not disclose in it claims a plenum chamber pressurisable to a therapeutic pressure of at least 6 cmH20 above ambient air pressure, said plenum chamber including a plenum chamber inlet port sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient; a seal-forming structure constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is delivered to at least an entrance to the patient's nares, the seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use; a vent system for use with a patient interface during respiratory therapy of a patient with a therapy flow of gas pressurized above ambient pressure, the vent flow being continuous during the respiratory therapy; wherein the membrane is configured such that an increase in pressure within the pressurized volume causes the membrane to restrict a first vent flow through the at least one first orifice throughout the therapeutic pressure range; and that the vent flow through the at least one first orifice and the at least one second orifice is approximately constant throughout the therapeutic pressure range; and wherein the patient interface is configured to allow the patient to breath from ambient through their mouth in the absence of a flow of pressurised air through the plenum chamber inlet port, or the patient interface is configured to leave the patient's mouth uncovered. However Serowski demonstrates it was known in the art before the effective filing date of the claimed invention to use a pressurizable plenum chamber with an inlet for airflow (Fig. 1 interior space 16, annotated Fig. 1 for designation of inlet port; Col. 4 lines 43-46 discloses the interface assembly communicates a flow of breathing gas to the patient (see supply tube 22); Col. 9 lines 52-55 disclose the exhaust flow from the interior space may be 7-22cmH2O), a seal forming structure covering the mouth and nose during therapeutic airflow delivery (Fig. 1 seal 13; col. 4 lines 59-62 “Faceplate 15, seal 13, or both define an interior space 16 of mask 14 that receives the patient's nose or other facial features when the mask is donned by the patient”; Examiner notes the seal will naturally maintain therapeutic pressure as it creates an isolated space from the environment), a vent system keeping exhaust flow substantially continuous during therapeutic treatment (Figs. 1 & 2 Exhaust assembly 33, exhaust path 44 taken together to be the vent system; Col. 6 lines 9-11: “Flow rate control function is also provided to ensure an essentially constant exhaust flow rate”), a membrane which restricts airflow through a first orifice (Fig. 2 groove 40, membrane 46; Col. 6 lines 59-67 disclose the membrane deforms to alter the exhaust path along groove 40; Col 9 lines 25-26 “Higher pressures in the patient interface produce greater exhaust path area reduction”; Examiner interprets exhaust path area reduction to be equivalent to restricting vent flow); the vent flow being substantially constant through a first and second set of orifices (Fig. 2 groove 40, exhaust opening 42, membrane 46, Col. 9 lines 22-39 disclose the narrowing and widening of the exhaust path due to changes within the pressurized patient interface result in a constant flow rate of exhaust gas); and an interface which allows the patient to breathe through the inlet port in the absence of therapeutic airflow (Fig. 1 Supply tube 22 is capable of being detached from patient interface 10, leaving the patient’s mouth uncovered). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Dantanarayana with a pressurizable plenum chamber, seal forming structure, vent system, and vent housing with constant exhaust flow, as taught by Serowski, in order to provide comfortable therapeutic air flow to a patient interface. 
	Dantanarayana in view of Serowski does not disclose wherein restriction of the first vent flow through the at least one first orifice causes an increase in a second vent flow through another orifice. However, Cecka demonstrates it was known in the art before the effective filing date of the claimed invention to use a patient interface where restriction of vent flow through one orifice results in increased vent flow through another orifice (Fig. 7 & 8 flaps 150, channels 180; Paragraph 0108 discloses channels 180 allow fluid flow through valve 110 when flaps 150 are in a closed position).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Serowski to further include channels in addition to the exhaust path, as taught by Cecka, in order to vary ratio of fluid flow when the flap is in an opened position and in a closed position (Paragraph 0109). 
Dantanarayana in view of Serowski and Cecka does not disclose a positioning and stabilising structure to provide an elastic force to hold the seal-forming structure in a therapeutically effective position on the patient's head, the positioning and stabilising structure comprising a tie, the tie being constructed and arranged so that at least a portion overlies a region of the patient's head superior to an otobasion superior of the patient's head in use, and a portion of the tie being dimensioned and structured to engage in use a portion of the patient's head in a region of a parietal bone, wherein the positioning and stabilising structure has a non-rigid decoupling portion. However, Foote demonstrates it was known in the art before the effective filing date of the claimed invention to use a positioning and stabilizing structure (Fig. 3A see positioning and stabilizing structure 3300).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serowski to further include a stabilizing and positioning structure, as taught by Foote, to provide a comfortable support for the patient while the patient interface is in use. 
Regarding claim 22, Dantanarayana in view of Serowski, Foote, and Cecka discloses the patient interface of claim 21, and Dantanarayana as modified by Serowski and Cecka further discloses wherein the vent flow is greater than or equal to the sum of the first vent flow and the second vent flow (Col. 7 lines 1-10 discloses restriction of the first vent flow through the at least one first orifice 40 causes an increase in a second vent flow through the at least one second orifice such that the vent flow through the at least one first orifice and the at least one second orifice is approximately constant throughout the therapeutic pressure range; Examiner notes constant vent flow through the apparatus means the parts of vent flow will equal the whole).
Regarding claim 23, Dantanarayana  in view of Serowski, Foote, and Cecka discloses the patient interface of claim 21, and Dantanarayana as modified by Serowski further discloses wherein the membrane is elastically deformable toward the base in use such that the first vent flow is restricted as the membrane is deflected towards the base (Col. 6 line 52 – Col. 7 line 10 discloses the flaps 52 of the membrane are configured such that an increase in pressure within the pressurized volume causes the membrane to restrict a first vent flow by depressing into the grooves [toward the base]).  
Regarding claim 24, Dantanarayana in view of Serowski , Foote, and Cecka disclose the patient interface of claim 23, and Dantanarayana as modified by Serowski further discloses wherein the membrane is configured to deflect closer to the base as the therapeutic pressure increases above a threshold therapeutic pressure value (Col. 6 line 52 – Col. 7 line 10 discloses the flaps 52 of the membrane are configured such that an increase in pressure within the pressurized volume causes the membrane to restrict a first vent flow by depressing into the grooves [toward the base]).
Regarding claim 25, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 24, and Dantanarayana  as modified by Serowski and Cecka further discloses wherein the membrane is configured to decrease the first vent flow such that the second vent flow increases as the membrane is deflected closer to the base due to increasing the therapeutic pressure above the threshold therapeutic pressure value (As pressure is increased in Serowski, the membrane deforms toward the faceplate [base], and as modified by Cecka, once the membrane deforms toward the base, airflow would be naturally increased through the channels as the first pathway would be restricted.).
Regarding claim 26, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 21, and Dantanarayana further discloses wherein the base further comprises an inner base and an outer base (Claim 3). 
Regarding claim 27, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 21, and Dantanarayana further discloses wherein the at least one first orifice further comprises a plurality of first orifices and the at least one second orifice further comprises a plurality of second orifices (Claim 5).
Regarding claim 28, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 21, and Dantanarayana further discloses [the interface] further comprising a plurality of membrane spacers extending from the inner base (Claim 8).
Regarding claim 29, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 28, and Dantanarayana further discloses wherein the membrane is supported over the plurality of first orifices on the outer base and the membrane spacers (Claim 9).
Regarding claim 30, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 29, and Dantanarayana further discloses wherein the vent housing comprises a base divider between the inner base and the outer base, and wherein the membrane is supported over the plurality of first orifices on the base divider and the membrane spacers (Claim 10).
Regarding claim 31, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 26, and Dantanarayana further discloses wherein the outer base comprises a plurality of lateral membrane supports that are configured to prevent the membrane from covering the plurality of second orifices (Claim 15).
Regarding claim 32, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 26, and Dantanarayana further discloses wherein the outer wall, the inner wall, the inner base, the outer base, and the membrane are circular (Claim 19).
Regarding claim 33, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 32, and Dantanarayana further discloses wherein the outer wall, the inner wall, the inner base, the outer base, and the membrane are concentric (Claim 20).
Regarding claim 34, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 21, and Dantanarayana further discloses wherein the vent housing comprises a shaft extending from the base to receive the therapy flow of gas, the at least one first orifice passing through the base, and the at least one second orifice passing through the shaft (Claim 21).
Regarding claim 35, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 34, and Dantanarayana further discloses wherein the at least one first orifice and the at least one second orifice are oriented such that the vent flow passing through the at least one first orifice and the at least one second orifice intersects outside of the vent housing (Claim 22).
Regarding claim 36, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 35, and Dantanarayana further discloses [the device] further comprising a diffuser, wherein the vent flow passing through the at least one first orifice and the at least one second orifice intersects within the diffuser (Claim 23).
Regarding claim 37, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 34, and Dantanarayana further discloses wherein the at least one first orifice further comprises a plurality of first orifices and the at least one second orifice further comprises a plurality of second orifices (Claim 24).
Regarding claim 38, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 21, and Dantanarayana further discloses wherein the membrane comprises an elastically deformable material (Claim 25).
Regarding claim 39, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 38, and Dantanarayana further discloses wherein the elastically deformable material comprises silicone (Claim 26). 
Regarding claim 40, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 21, and Dantanarayana further discloses wherein the vent housing is formed from a single, homogeneous piece of a relatively rigid material (Claim 27).
Regarding claim 41, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 40, and Dantanarayana further discloses wherein the relatively rigid material is polycarbonate (Claim 28).
Regarding claim 42, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 21, and Dantanarayana further discloses wherein the membrane is not attached to the vent system such that the membrane is freely movable towards and away from the base (Claim 1). 
Regarding claim 43, Dantanarayana in view of Serowski, Foote, and Cecka disclose the patient interface of claim 42, and Dantanarayana further discloses a vent connector tube or a decoupling structure to fluidly connect the vent system to the plenum chamber (Claims 29 & 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 31-33, 38-40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US6584977B1 to Serowski (hereinafter “Serowski”) in view of US20140261427A1 to Foote (hereinafter “Foote”) and US20150114504A1 to Cecka et al. (hereinafter “Cecka”).
Regarding claim 21, Serowski discloses a patient interface comprising (Fig. 1 patient interface assembly 10): 
	a plenum chamber pressurisable to a therapeutic pressure of at least 6 cmH20 above ambient air pressure, said plenum chamber including a plenum chamber inlet port sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (Fig. 1 interior space 16, annotated Fig. 1 for designation of inlet port; Col. 4 lines 43-46 discloses the interface assembly communicates a flow of breathing gas to the patient (see supply tube 22); Col. 9 lines 52-55 disclose the exhaust flow from the interior space may be 7-22cmH2O); 
	a seal-forming structure constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is delivered to at least an entrance to the patient's nares, the seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use (Fig. 1 seal 13; col. 4 lines 59-62 “Faceplate 15, seal 13, or both define an interior space 16 of mask 14 that receives the patient's nose or other facial features when the mask is donned by the patient”; Examiner notes the seal will naturally maintain therapeutic pressure as it creates an isolated space from the environment); 
	and a vent system for use with a patient interface during respiratory therapy of a patient with a therapy flow of gas pressurized above ambient pressure, the vent system providing a vent flow of gas to discharge gas exhaled by the patient from a pressurized volume, the vent flow being continuous during the respiratory therapy (Figs. 1 & 2 Exhaust assembly 33, exhaust path 44 taken together to be the vent system; Col. 6 lines 9-11: “Flow rate control function is also provided to ensure an essentially constant exhaust flow rate”), the vent system comprising: -2-Muditha Pradeep DANTANARAYANAAtty Docket No.: PTB-4398-2423 Appl. No. 17/852,563 
	a vent housing a base having at least one first orifice extending through the base to allow gas to be discharged to atmosphere from the pressurized volume (See annotated figure 2 for base definition, faceplate 15, groove 40; Col. 5 line 46 – Col. 6 line 28); 
	at least one second orifice to allow gas to be discharged to atmosphere from the pressurized volume (Fig. 2 exhaust opening 42; Col. 5 lines 60-63); and 
	a membrane positioned adjacent to the base (Fig. 2 flow regulating member 46, see Fig. 2 for positioning adjacent to a base; Col. 6 lines 29–51), wherein the pressurized volume is in fluid communication with atmosphere through the at least one first orifice and the at least one second orifice throughout a therapeutic pressure range (Fig. 2 & 3 groove 40, exhaust opening 42; Col. 5 lines 60-63 discloses the exhaust openings communicate with the ambient atmosphere, Col. 6 lines 46-48 discloses the grooves are a part of the communication with the ambient atmosphere.), 
	wherein the membrane is configured such that an increase in pressure within the pressurized volume causes the membrane to restrict a first vent flow through the at least one first orifice throughout the therapeutic pressure range (Fig. 2 groove 40, membrane 46; Col. 6 lines 59-67 disclose the membrane deforms to alter the exhaust path along groove 40; Col 9 lines 25-26 “Higher pressures in the patient interface produce greater exhaust path area reduction”; Examiner interprets exhaust path area reduction to be equivalent to restricting vent flow), and that the vent flow through the at least one first orifice and the at least one second orifice is approximately constant throughout the therapeutic pressure range (Fig. 2 groove 40, exhaust opening 42, membrane 46, Col. 9 lines 22-39 disclose the narrowing and widening of the exhaust path due to changes within the pressurized patient interface result in a constant flow rate of exhaust gas)
	wherein the patient interface is configured to allow the patient to breath from ambient through their mouth in the absence of a flow of pressurised air through the plenum chamber inlet port, or the patient interface is configured to leave the patient's mouth uncovered (Fig. 1 Supply tube 22 is capable of being detached from patient interface 10, leaving the patient’s mouth uncovered), 	wherein the vent housing comprises an outer wall and an inner wall, the inner wall defining an inlet for the therapy flow of gas (See annotated Fig. 2), and 
	wherein the base is positioned between the outer wall and the inner wall (See annotated Figure 2).  

    PNG
    media_image1.png
    763
    858
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    429
    media_image2.png
    Greyscale

Serowski annotated Figs. 1 & 2. 
Serowski does not disclose wherein restriction of the first vent flow through the at least one first orifice causes an increase in a second vent flow through another orifice. However, Cecka demonstrates it was known in the art before the effective filing date of the claimed invention to use a patient interface where restriction of vent flow through one orifice results in increased vent flow through another orifice (Fig. 7 & 8 flaps 150, channels 180; Paragraph 0108 discloses channels 180 allow fluid flow through valve 110 when flaps 150 are in a closed position).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Serowski to further include channels in addition to the exhaust path, as taught by Cecka, in order to vary ratio of fluid flow when the flap is in an opened position and in a closed position (Paragraph 0109). 
Serowski does not disclose a positioning and stabilising structure to provide an elastic force to hold the seal-forming structure in a therapeutically effective position on the patient's head, the positioning and stabilising structure comprising a tie, the tie being constructed and arranged so that at least a portion overlies a region of the patient's head superior to an otobasion superior of the patient's head in use, and a portion of the tie being dimensioned and structured to engage in use a portion of the patient's head in a region of a parietal bone, wherein the positioning and stabilising structure has a non-rigid decoupling portion. However, Foote demonstrates it was known in the art before the effective filing date of the claimed invention to use a positioning and stabilizing structure (Fig. 3A see positioning and stabilizing structure 3300).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serowski to further include a stabilizing and positioning structure, as taught by Foote, to provide a comfortable support for the patient while the patient interface is in use. 
Regarding claim 22, Serowski in view of Foote and Cecka discloses the patient interface of claim 21, and Serowski as modified by Cecka further discloses wherein the vent flow is greater than or equal to the sum of the first vent flow and the second vent flow (Col. 7 lines 1-10 discloses restriction of the first vent flow through the at least one first orifice 40 causes an increase in a second vent flow through the at least one second orifice such that the vent flow through the at least one first orifice and the at least one second orifice is approximately constant throughout the therapeutic pressure range; Examiner notes constant vent flow through the apparatus means the parts of vent flow will equal the whole).
Regarding claim 23, Serowski in view of Foote and Cecka discloses the patient interface of claim 21, and Serowski further discloses wherein the membrane is elastically deformable toward the base in use such that the first vent flow is restricted as the membrane is deflected towards the base (Col. 6 line 52 – Col. 7 line 10 discloses the flaps 52 of the membrane are configured such that an increase in pressure within the pressurized volume causes the membrane to restrict a first vent flow by depressing into the grooves [toward the base]).  
Regarding claim 24, Serowski in view of Foote and Cecka disclose the patient interface of claim 23, and Serowski wherein the membrane is configured to deflect closer to the base as the therapeutic pressure increases above a threshold therapeutic pressure value (Col. 6 line 52 – Col. 7 line 10 discloses the flaps 52 of the membrane are configured such that an increase in pressure within the pressurized volume causes the membrane to restrict a first vent flow by depressing into the grooves [toward the base]).
Regarding claim 25, Serowski in view of Foote and Cecka disclose the patient interface of claim 24, and Serowski as modified by Cecka further discloses wherein the membrane is configured to decrease the first vent flow such that the second vent flow increases as the membrane is deflected closer to the base due to increasing the therapeutic pressure above the threshold therapeutic pressure value (As pressure is increased in Serowski, the membrane deforms toward the faceplate [base], and as modified by Cecka, once the membrane deforms toward the base, airflow would be naturally increased through the channels as the first pathway would be restricted.).
Regarding claim 26, Serowski in view of Foote and Cecka disclose the patient interface of claim 21, and Serowski further discloses wherein the base further comprises an inner base and an outer base (See annotated figure 2 above).  
Regarding claim 27, Serowski in view of Foote and Cecka disclose the patient interface of claim 21, and Serowski further discloses wherein the at least one first orifice further comprises a plurality of first orifices and the at least one second orifice further comprises a plurality of second orifices (Serowski Figs. 2 & 3 there are multiple end portions 54, grooves 40, exhaust outlets 42; Col. 5 lines 60-63 disclose plurality of exhaust outlets).  
Regarding claim 31, Serowski in view of Foote and Cecka disclose the patient interface of claim 26, and Serowski further discloses wherein the outer base comprises a plurality of lateral membrane supports that are configured to prevent the membrane from covering the plurality of second orifices (Serowski at Fig. 3 intervening portions 46; Col. 6 lines 48-52 discloses the membrane is supported by the intervening portions which naturally stops the membrane from covering the exhaust path 44). 
Regarding claim 32, Serowski in view of Foote and Cecka disclose the patient interface of claim 26, and Serowski further discloses wherein the outer wall, the inner wall, the inner base, the outer base, and the membrane are circular (Serowski at Fig. 3 shows that the entire vent structure is circular).  
Regarding claim 33, Serowski in view of Foote and Cecka disclose the patient interface of claim 32, and Serowski further discloses wherein the outer wall, the inner wall, the inner base, the outer base, and the membrane are concentric (Serowski at Fig. 3 shows that the entire vent structure is concentric)
Regarding claim 38, Serowski in view of Foote and Cecka disclose the patient interface of claim 21, and Serowski further discloses wherein the membrane comprises an elastically deformable material (Col. 6 lines 30-31 discloses that the flow regulating member 46 is a resiliently deformable membrane).  
Regarding claim 39, Serowski in view of Foote and Cecka disclose the patient interface of claim 38, and Serowski further discloses wherein the elastically deformable material comprises silicone (Col. 6 line 35 discloses that the flow regulating member 46 is a resiliently deformable membrane comprised of silicone).  
Regarding claim 40, Serowski in view of Foote and Cecka disclose the patient interface of claim 21, and Serowski further discloses wherein the vent housing is formed from a single, homogeneous piece of a relatively rigid material (Serowski Fig. 1 face plate 15 is a singular unit; Col. 4 lines 63-64 disclose the faceplate 15 may be a rigid material).  
Regarding claim 43, Serowski in view of Foote and Cecka disclose the patient interface of claim 42, and Serowski further discloses a vent connector tube or a decoupling structure to fluidly connect the vent system to the plenum chamber (Fig. 1 supply tube 22; Col. 5 lines 28-30 discloses the supply tube connects to the interior space of the patient interface; Col. 6 lines 37-46 discloses the supply tube also contains the exhaust assembly).
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of Foote and Cecka as applied to claim 21 above, and further in view of US5738087A to King et al. (hereinafter “King”).
Regarding claim 28, Serowski in view of Foote and Cecka discloses the patient interface of claim 21, but does not disclose a plurality of membrane spacers extending from the inner base. However, King demonstrates it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface further comprising a plurality of membrane spacers extending from the inner base (Fig. 21 circumferentially spaced upstanding dimples 166). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Serowski in view of Wheatley to further include membrane spacers spaced circumferentially around an inlet for air flow and below the membrane, as taught by King, in order to further support and engage the membrane (Fig. 21 dimples 166; Col. 9 lines 8-11; See Serowski annotated Fig. 2 for the circular inner base region).
Regarding claim 29, Serowski in view of Foote, Cecka, and King disclose the patient interface of claim 29, and Serowski as modified King further discloses a structure wherein the membrane is supported over the plurality of first orifices on the outer base and the membrane spacers. The membrane of Serowski is supported on the grooves in the base, and the membrane spacers of King are also located on the inner base which is located above the grooves (See annotated Fig. 2 of Serowski for grooves being below inner base; Serowski at Fig. 3 shows flow regulating member 46 is supported over grooves 40). Thus the modified interface of Serowski will have the membrane supported by both the first orifices and membrane spacers (Serowski at Fig. 2 end portions 40; King at Fig. 21 circumferentially spaced dimples 166).
Regarding claim 30, Serowski in view of Foote, Cecka, and King disclose the patient interface of claim 29, and Serowski further discloses wherein the vent housing comprises a base divider between the inner base and the outer base, and wherein the membrane is supported over the plurality of first orifices on the base divider and the membrane spacers (Serowski Fig. 2 shows that exhaust path 44 serves to separate the inner base and the outer base as labeled in annotated Fig. 2, Fig. 3 membrane 46 is supported over grooves 40).  
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of Foote and Cecka as applied to claim 21 above, and further in view of US20160310688A1 to Rothermel (hereinafter “Rothermel”).
Regarding claim 34, Serowski in view of Foote and Cecka disclose the patient interface of claim 21, and Serowski further discloses wherein the vent housing comprises a shaft extending from the base to receive the therapy flow of gas (Serowski Figs. 1 & 2 patient circuit 12, connecting element 18), the at least one first orifice passing through the base (exposed end 54 passes through face plate 15). Serowski does not disclose wherein the at least one second orifice passes through the shaft. However, Rothermel demonstrates it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface having orifices passing through a shaft which channels therapeutic air flow (Fig. 12 flow holes 490, flow channels 90; Paragraph 0053 “It is also expressly noted that the concepts of exhalation insert 426 can be applied to or combined with exhalation insert 26, such as by forming flow holes 490 in central structure 64 in addition to providing flow channels 90.). Based on interpretation of claim 34, while Serowski discloses at least one second orifice as set forth in claim 21 above, these orifices are not passing through the shaft as required by claim 34, thus in claim 34 the second orifices are now also the orifices disclosed in Rothermel. Examiner acknowledges the second orifices of Serowski are not being modified by Rothermel, rather the orifices of Rothermel are in addition to the orifices provided by Serowski. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of Serowski to further include orifices, as taught by Rothermel, in order to provide further enhanced flow rates and enhanced dissipation with further reduced acoustic and pressure signals (Fig. 12 flow holes 490, flow channels 90; Paragraph 0053).).  
Regarding claim 35, Serowski in view of Foote and Cecka discloses the patient interface device of claim 34, but does not disclose wherein the at least one first orifice and the at least one second orifice are oriented such that the vent flow passing through the at least one first orifice and the at least one second orifice intersects outside of the vent housing. However, Rothermel demonstrates that it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface where vent flow would exude in a perpendicular fashion to the vent flow from the mask (Fig. 12 flow holes 490; The flow of air from the exhaust assembly of Serowski flows radially downward from the patient’s face. The flow of air extends radially outward from the flow holes of Rothermel, thus Serowski as modified by Rothermel would result in the two flow paths intersecting outside of the housing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of Serowski to be oriented such that the vent flow intersects mask vent flow, as taught by Rothermel, in order to diffuse the amount of air flow the user feels while exhaling (Fig. 12 flow holes 490).  
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of Foote, Cecka, and Rothermel, and further in view of WO2017014647 to Fyfe et al. (hereinafter “Fyfe”).
Regarding claim 36, Serowski in view of Foote, Cecka, and Rothermel disclose the patient interface device of claim 35, but does not disclose a diffuser, wherein the vent flow passing through the at least one first orifice and the at least one second orifice intersects within the diffuser. However, Fyfe demonstrates that it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface that includes a diffuser (Fig. 18A diffuser 402). Examiner has interpreted this limitation broadly under broadest reasonable interpretation. Examiner notes that if applicant defines a direction of flow for the intersecting vent flows from the first and second sets orifices, then it would obviate the instant interpretation. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of Serowski to further include a diffuser, as taught by Fyfe, that receives air flow from both the patient circuit and mask in order to provide noise reduction of exhalation gases being expelled from the breathing circuit without increasing adding to the size or volume of the mask interface (Fig. 18A diffuser 402, exhalation port 400; Paragraph 116).  
Regarding claim 37, Serowski in view of Foote, Cecka, and Rothermel disclose the patient interface of claim 34, and Serowski further discloses wherein the at least one first orifice further comprises a plurality of first orifices (Fig. 3 exposed ends 54 and exhaust outlets 42). Serowski does not disclose wherein the second orifice on the shaft further comprises a plurality of second orifices. However, Fyfe demonstrates it was known in the art before the effective filing date of the claimed invention to use a plurality of holes on a shaft (Fig. 18A flowholes 490).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing circuit of Serowski to further include a plurality of holes on it, as taught by Fyfe, in order to provide noise reduction of exhalation gases being expelled from the breathing circuit without increasing adding to the size or volume of the mask interface (Paragraph 116). 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of Foote and Cecka as applied to claim 40 above, and further in view of US10898662 B2 to Huddart et al. (hereinafter “Huddart”).
Regarding claim 40, Serowski in view of Foote and Cecka disclose the patient interface device of claim 40, but does not disclose wherein the relatively rigid material is polycarbonate. However, Huddart demonstrates that it was known in the respiratory art before the effective filing date of the claimed invention to use a mask frame made from polycarbonate (Col. 5 line 52).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent housing of Serowski to be made of polycarbonate, as taught by Huddart, in order to help stabilize the rest of the mask assembly on the patient’s face (Col. 5 lines 43-44 & line 52).).  
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of Foote and Cecka as applied to claim 21 above, and further in view of US20180049638A1 to Ewers et al. (hereinafter “Ewers”).
Regarding claim 42, Serowski in view of Foote and Cecka disclose the patient interface of claim 21, and but does not disclose wherein the membrane is not attached to the vent housing such that the membrane is freely movable towards and away from the base. However, Ewers demonstrates it was known in the art before the effective filing date of the claimed invention to use a patient interface with a freely removable membrane (Fig. 1 membrane 35; Paragraph 0105 discloses the membrane is removably assembled; Examiner notes the membrane is freely detachable and thus capable of moving toward and away from the base without being attached to the vent housing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serowski to have a removable membrane, as taught by Ewers, to provide further extension and retraction of the membrane in response to the patient’s breathing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-7726314-B1 to Ming; US-6581594-B1 to Drew; US-20170239437-A1 to Scheirlinck; US-20160325067-A1 to Harwood; US-20160158475-A1 to Harrison; US-20140283837-A1 to Turrisi; US-20130213400-A1 to Barlow; US-20130104883-A1 to Lalonde; US-20120055475-A1 to Wilkinson; US-20110265796-A1 to Amarasinghe; US-20090032026-A1 to Price; US-20080276937-A1 to Davidson; US-20060174887-A1 to Chandran; US-20040255948-A1 to Smith; US-20040182396-A1 to Dennis; US-20030196656-A1 to Moore; and US-10864341-B2 to Burz. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785